229 Kan. 182 (1981)
621 P.2d 991
IN THE MATTER OF THE DISCIPLINE OF THOMAS M. EVANS, Respondent.
Bar Docket No. 4501
Supreme Court of Kansas.
Filed January 14, 1981.

ORDER OF SUSPENSION
On this 5th day of December, 1980, at 9:30 a.m., comes on for hearing the order issued by the Supreme Court of the State of Kansas for Thomas M. Evans to appear and show cause why he should not be disbarred or otherwise disciplined by the court. Arno Windscheffel, Disciplinary Administrator, appears in person and by Roger Walter, disciplinary counsel. Respondent, Thomas M. Evans, appears neither in person nor by counsel.
Thereupon the court, being fully advised, finds:
1. Respondent, Thomas M. Evans, was duly admitted to practice law in the State of Kansas on June 27, 1951.
2. Respondent was duly served with a copy of the order to show cause issued by this court November 14, 1980.
3. On or about the 23rd day of May, 1980, respondent was convicted in the United States District Court for the Northern District of Illinois, Eastern Division, of a violation of Title 18, United States Code, Section 1014, a felony, and sentenced to eighteen months confinement and a fine of five thousand ($5,000) dollars.
4. On or about November 28, 1980, Respondent, by telephone and subsequently by a statement dated December 3, 1980, advised the Disciplinary Administrator that his federal court conviction was being appealed to the United States Circuit Court of Appeals, Seventh Circuit, Case Number 80-1760. Said written statement has been made a part of the file herein.
5. Respondent should be disciplined by indefinite suspension from the practice of law in Kansas and in the event his conviction is upheld then by automatic disbarment upon order of this court without further proceedings herein.
6. In the event Respondent is finally determined to be innocent of the charges for which he has been convicted, the suspension of the Respondent shall continue until otherwise ordered by the court after proper application by Respondent and compliance with any requirements subsequently ordered by the Court.

*183 7. All of the findings herein shall be made the orders of the Court.
IT IS THEREFORE BY THE COURT ORDERED AND DECREED that all of the foregoing findings be and they are hereby made the orders of the Court and Respondent, Thomas M. Evans, is hereby indefinitely suspended from the practice of law in the State of Kansas, subject to further orders of the Court.
IT IS FURTHER ORDERED AND DECREED that the costs of this action be assessed to the Respondent, Thomas M. Evans. Filed January 14, 1981.